IN THE SUPREME COURT OF IOWA
                               No. 18–1877

                        Filed December 13, 2019


STATE OF IOWA,

      Appellee,

vs.

DAIRRAMEY MOORE,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Clinton County, Mary

Howes, Judge.



      Defendant seeks further review of court of appeals decision affirming

his conviction and sentence.      DECISION OF COURT OF APPEALS

AFFIRMED IN PART AND VACATED IN PART; DISTRICT COURT

CONVICTION         AFFIRMED,    SENTENCE       VACATED,       AND    CASE

REMANDED FOR RESENTENCING.



      Shellie L. Knipfer, Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Linda J. Hines, Assistant

Attorney General, Mike Wolf, County Attorney, and Amanda Myers,

Assistant County Attorney, for appellee.
                                     2

WATERMAN, Justice.

      When a sentencing court indicates it lacks “wiggle room” regarding

whether to reduce a five-year minimum prison sentence, should we

conclude that the court did not understand it had discretion to do so and

thus failed to exercise its discretion? We reach that conclusion on this

record and remand for resentencing.

      I. Background Facts and Proceedings.

      A jury could find these facts from the trial testimony. Dairramey

Moore and a companion went to a home in Clinton to collect beer money

owed them by an occupant. The home was equipped with surveillance

cameras, and a witness placed Moore on the east side of the house. Shots

rang out, and Moore was shown on video running away with his right hand

in his pocket. The physical evidence showed shots had been fired from the

east side into the home and from inside the house out towards that side.

Moore was charged with (1) intimidation with a dangerous weapon,
(2) going armed with intent, and (3) reckless use of a firearm. A jury found

Moore guilty of the first and third counts.

      At the sentencing hearing, the State requested a sentence of

incarceration up to ten years on count one (intimidation with a dangerous

weapon).    The State noted that count one is a forcible felony with

incarceration required under Iowa Code section 907.3 (2018) and that

section 902.7 imposed a minimum sentence of five years. The State noted,

“[T]he Defendant stood outside of a residence in a neighborhood and shot

inside of the house where people were present, so the State certainly feels

that incarceration would be appropriate.” The court then elicited defense

counsel’s response, as follows:

           THE COURT: Mr. Kroeger, what would you like to say
      on Mr. Moore’s behalf?
                                      3
           MR. KROEGER: Well, we don’t have too much wiggle
      room here.
              THE COURT: I’m sorry, what?
              MR. KROEGER: We don’t have too much wiggle room
      here.
              THE COURT: No.

Neither the State nor defense counsel cited another applicable statute,

Iowa Code section 901.10(1), which provides,

      A court sentencing a person for the person’s first conviction
      under section . . . 902.7 may, at its discretion, sentence the
      person to a term less than provided by the statute if mitigating
      circumstances exist and those circumstances are stated
      specifically in the record.

This was Moore’s first such conviction. Defense counsel, however, noted

on the record that Moore “is a veteran, and he did serve in . . . a battlefield

situation” and “has PTSD, anxiety, depression, [a] traumatic brain injury,

[and] he’s on some pretty heavy medications.”

      The court sentenced Moore to a term of incarceration of up to ten

years with a mandatory minimum of five years on count one and a

sentence of up to two years on count three, to be served concurrently. The

court gave this explanation for its sentence:

      I’ve reviewed the presentence investigation report, and as I
      mentioned, you were found guilty of these counts by a trial by
      jury. And the law, as the attorneys commented, requires
      incarceration because it’s a forcible felony under the code
      section done by the legislature.
           And, also, there is a reason for that, which is it was a
      dangerous situation, and so the safety of the community in a
      dangerous situation would also warrant incarceration.
            So under Count I, under [section] 708.6, intimidation
      with a dangerous weapon with intent, a Class C felony, the
      Court sentences you to an indetermin[ate] term of ten years
      ....
             . . . And based on a weapon being used, under [section]
      902.7, the Court sentences you to a mandatory minimum of
      five years before you’re eligible for parole or discharge.
                                      4

The court never mentioned section 901.10(1) or gave any indication that it

was aware it had discretion to reduce section 902.7’s five-year minimum

term.     The court ordered Moore to pay attorney fees, court costs, and

correctional fees as restitution without determining his reasonable ability

to pay.

        Moore appealed, arguing (1) the evidence was insufficient to support

his convictions, (2) the court failed to exercise its discretion in imposing

his sentence, and (3) the court erred in ordering him to pay attorney fees,

court costs, and jail fees without first determining his reasonable ability

to pay the same. We transferred his case to the court of appeals, which

affirmed his convictions as supported by sufficient evidence. The court of

appeals also affirmed Moore’s prison sentence, presuming the court

exercised its discretion and viewing the “don’t have much wiggle room”

commentary as simply a recognition that incarceration was required

because a suspended sentence was not permitted. Finally, applying State

v. Albright, 925 N.W.2d 144, 161 (Iowa 2019), the court of appeals vacated

the restitution order and remanded the case for a determination of Moore’s

reasonable ability to pay after receipt of a final restitution plan.    We

granted Moore’s application for further review.

        II. Standard of Review.

        “On further review, we can review any or all of the issues raised on

appeal . . . .” Cote v. Derby Ins. Agency, Inc., 908 N.W.2d 861, 864 (Iowa

2018) (alteration in original) (quoting Papillon v. Jones, 892 N.W.2d 763,

769 (Iowa 2017)). We choose to limit our review to the claim that the

district court failed to exercise its discretion in imposing the prison

sentence. We let the court of appeals decision stand as the final decision

on the remaining issues. See id.
                                     5

      “We review the district court’s sentence for an abuse of discretion.”

State v. Hill, 878 N.W.2d 269, 272 (Iowa 2016) (quoting State v. Barnes,

791 N.W.2d 817, 827 (Iowa 2010)). An abuse of discretion occurs when

the district court exercises its discretion on grounds that are “clearly

untenable or to an extent clearly unreasonable.” Id. The court’s “ground

or reason is untenable when it is not supported by substantial evidence or

when it is based on an erroneous application of the law.” Id. (quoting State

v. Putman, 848 N.W.2d 1, 7 (Iowa 2014)). A district court must exercise

its discretion when a sentence is not mandatory. Id.

      III. Analysis.

      We granted further review to determine whether the district court

failed to exercise its discretion under Iowa Code section 901.10(1). That

statute expressly provides the district court with discretion to reduce

section 902.7’s five-year minimum sentence for intimidation with a deadly

weapon, first offense, when the record shows mitigating circumstances.

Section 901.10 applies because this was Moore’s first conviction under

section 902.7 and the record showed mitigating circumstances: his

combat-related PTSD and other mental health issues.            Yet section

901.10(1) went unmentioned in the sentencing hearing and is not cited in

the sentencing order. The district court did not say or write anything

noting its discretion to reduce the minimum five-year term.         To the

contrary, the court expressly agreed with counsel’s statement that “we

don’t have too much wiggle room.”        The court imposed the ten-year

indeterminate sentence with the full five-year minimum term without

discussing any mitigating circumstances. Moore argues the sentencing

court failed to exercise its discretion. We agree.

      Two precedents are relevant here—State v. Russian, 441 N.W.2d 374

(Iowa 1989), and State v. Ayers, 590 N.W.2d 25 (Iowa 1999). In Russian,
                                     6

we affirmed the sentence, holding that a sentencing court is not “require[d]

to note the absence of mitigating circumstances every time it declines to

apply section 901.10.” 441 N.W.2d at 375. In Ayers, though, we reversed

and remanded, noting that “the record here is clear the sentencing court

incorrectly believed it had no discretion as to the five-year mandatory

minimum sentence requirement in section 902.7.” 590 N.W.2d at 29, 33.

      Based on our review of this record, we conclude this is an Ayers-

type case. We determine that the district court was unaware that it had

discretion under section 901.10 to reduce section 902.7’s five-year

minimum term.      The district court failed to exercise its discretion.

Accordingly, we vacate Moore’s sentence and remand for resentencing.

      IV. Disposition.

      For these reasons, we vacate Moore’s sentence and remand for

resentencing consistent with this opinion. The court of appeals decision

stands as the final decision on the remaining issues.

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

VACATED IN PART; DISTRICT COURT CONVICTION AFFIRMED,

SENTENCE VACATED, AND CASE REMANDED FOR RESENTENCING.